 
EXHIBIT 10.1
 
These securities have not been registered with the United States Securities and
Exchange Commission or the securities commission of any state because they are
believed to be exempt from registration under Regulation D and/or Regulation S
promulgated under the Securities Act of 1933, as amended (the “Act”).  The
foregoing authorities have not confirmed the accuracy or determined the adequacy
of this document.  Any representation to the contrary is a criminal
offense.  This subscription agreement shall not constitute an offer to sell nor
a solicitation of an offer to buy the securities in any jurisdiction in which
such offer or solicitation would be unlawful.


These securities are subject to restrictions on transferability and resale and
may not be transferred or resold except as permitted under the Act, and
applicable state securities laws, pursuant to registration or exemption
therefrom.  Investors should be aware that they will be required to bear the
financial risks of this investment for an indefinite period of time.  All offers
and sales of the herein-described securities by non-U.S. persons before the
expiration of a period commencing on the date of the closing of this offering
and ending one year thereafter shall only be made in compliance with Regulation
S, pursuant to registration under the Act, or pursuant to an exemption from
registration, and all offers and sales after the expiration of the one-year
period shall be made only pursuant to registration or an exemption from
registration.  Hedging transactions involving these securities may not be
conducted unless in compliance with the Act.




OFFSHORE SUBSCRIPTION AGREEMENT


This Offshore Subscription Agreement (the “Agreement”) is entered into this 15th
day of May, 2009 (the “Effective Date”), by and between China Fruits
Corporation, a Nevada corporation (“CHFR”) and Ning, Fen (“MS. NING”), an
individual.


WHEREAS, MS. NING desires to subscribe to and purchase one million and seven
hundred fifty thousand shares (1,750,000) of restricted common stock of CHFR
(the “Shares”); and


WHEREAS, CHFR agrees to deliver the Shares for the Consideration (as defined
below) to be paid by MS. NING, subject to the terms and conditions set forth
below.


NOW, THEREFORE, for and in consideration of the mutual promises herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


1.
Purchase and Sale.   On the basis of the representations and warranties herein
contained, subject to the terms and conditions set forth herein, MS. NING hereby
agrees to purchase the Shares at a purchase price of twenty cents (US$.20) per
share (aggregate sum of $350,000), and CHFR hereby agrees to sell the Shares to
MS. NING for such Consideration.



2.
Closing.  The closing of the purchase and sale contemplated by this Agreement
(the “Closing”) shall occur upon the transfer of the Consideration to CHFR at Fu
Xi Technology & Industry Park, Nan Feng County, Jiang Xi Province, P. R. China
(the “Corporate Address”). CHFR shall deliver the Shares to MS. NING within 14
days of receiving full payment under this Agreement.

 
A.    Transactions and Document Exchange at Closing.  Prior to or at the
Closing, the following transactions shall occur and documents shall be
exchanged, all of which shall be deemed to occur simultaneously: (1) by MS.
NING: MS. NING shall deliver, or cause to be deliver, to CHFR: (a) the balance
of the Consideration (if any); and (b) such other documents, instruments, and/or
certificates, if any, as are required to be delivered pursuant to the provisions
of this Agreement, or which are reasonably determined by the parties to be
required to effectuate the transactions contemplated in this Agreement, or as
otherwise may be reasonably requested by CHFR in furtherance of the intent of
this Agreement; (2) by CHFR: CHFR shall deliver, or cause the following to be
delivered, to MS. NING: (a) the Shares; and (b) such other documents,
instruments, and/or certificates, if any, as are required to be delivered
pursuant to the provisions of this Agreement, or which are reasonably determined
by the parties to be required to effectuate the transactions contemplated in
this Agreement, or as otherwise may be reasonably requested by MS. NING in
furtherance of the intent of this Agreement.
 
 B.    Post -Closing Documents.  From time to time after the Closing, upon the
reasonable request of any party, the party to whom the request is made shall
deliver such other and further documents, instruments, and/or certificates as
may be necessary to more fully vest in the requesting party the Consideration or
the Shares as provided for in this Agreement, or to enable the requesting party
to obtain the rights and benefits contemplated by this Agreement.
 
 C.    Payment.  MS. NING will ensure that all payments are forwarded to the
Corporate Address.

3.
      Private Offering.  MS. NING and CHFR both understand and agree that the
purchase and sale of securities contemplated herein constitutes a private,
arms-length transaction between a willing seller and willing buyer without the
use or reliance upon a broker, distributor or securities underwriter.



A.  
Purchase for Investment.  Neither MS. NING nor CHFR are underwriters of, or
dealers in, the securities to be sold and exchanged hereunder.



B.   
Investment Risk.  Because of CHFR’s financial position and other factors as
disclosed in CHFR’s business plan (which MS. NING represents it has received and
reviewed), the  transaction contemplated by this Agreement may involve a high
degree of financial risk, including the risk that one or both parties may lose
its entire investment, and both parties hereby  agree that they have each
undertaken an independent evaluation of the risks associated with the Shares,
and both parties understand those risks and are willing to accept the risk that
they may be required to bear the financial risks of this investment for an
indefinite period of time.



C.   
Access to Information.  MS. NING and CHFR and their advisors have been afforded
the opportunity to discuss the transaction with legal and accounting
professionals and to examine and evaluate the financial impact of the sale and
exchange contemplated herein. MS. NING acknowledges that it has been furnished
with the information required to conform with the provisions of subparagraph
(a)(5) of Rule 15c2-11 of the Securities and Exchange Commission.

 
4.
Representations and Warranties of MS. NING: MS. NING hereby covenants and
represents and warrants to CHFR that:



  A.   
Organization.  MS. NING is an individual, with the power and authority to carry
on business as now being conducted.  This Agreement has been duly executed and
delivered by MS. NING and constitutes a binding and enforceable obligation of
MS. NING.



  B.   
Third Party Consent.  No authorization, consent, or approval of, or registration
or filing with, any governmental authority or any other person is required to be
obtained or made by MS. NING in connection with the execution, delivery, or
performance of this Agreement or the transfer of the Shares, or if any such is
required, MS. NING will have or will obtain the same prior to Closing.



  C.   
Litigation.  MS. NING is not a defendant against whom a claim has been made or a
judgment rendered in any litigation or proceedings before any local, state, or
federal government, including but not limited to the United States, or any
department, board, body, or agency thereof.



  D.   
Authority.  This Agreement has been duly executed by MS. NING, and the execution
and performance of this Agreement will not violate, or result in a breach of, or
constitute a default in, any agreement, instrument, judgment, order, or decree
to which MS. NING is a party or to which the Consideration is subject.



  E.   
Offshore Transaction. MS. NING represents and warrants to CHFR as follows: (i)
MS. NING is not a “U.S. person” as that term is defined in Rule 902 of
Regulation S; (ii) at the execution of this Agreement, as well as the time this
transaction is or was due, MS. NING was outside the United States, and no offer
to purchase the Shares was made in the United States; (iii) MS. NING agrees that
all offers and sales of the Shares shall not be made to U.S. persons unless the
Shares are registered or a valid exemption from registration can be relied on
under applicable U.S. state and federal securities laws; (iv) MS. NING is not a
distributor or dealer; (v) the transactions contemplated hereby have not been
and will not be made on behalf of any U.S. person or pre-arranged by MS. NING
with a purchaser located in the United States or a purchaser which is a U.S.
person, and such transactions are not and will not be part of a plan or scheme
to evade the registration provisions of the Act; (vi)all offering documents
received by MS. NING include statements to the effect that the Shares have not
been registered under the Securities Act of 1933 and may not be offered or sold
in the United States or to U.S. Persons (other than distributors as defined in
Regulation S) during the Restricted Period unless the Shares are registered
under the Securities Act of 1933 or an exemption from registration is available.



The foregoing representations and warranties are true and accurate as of the
date hereof, shall be true and accurate as of the date of the acceptance by CHFR
of MS. NING’s purchase, and shall survive thereafter. If MS. NING has knowledge,
prior to the acceptance of this Offshore Subscription Agreement by CHFR, that
any such representations and warranties shall not be true and accurate in any
respect, MS. NING prior to such acceptance, will give written notice of such
fact to CHFR specifying which representations and warranties are not true and
accurate and the reasons therefore.


MS. NING agrees to fully indemnify, defend and hold harmless CHFR, its officers,
directors, employees, agents and attorneys from and against any and all losses,
claims, damages, liabilities and expenses, including reasonable attorney's fees
and expenses, which may result from a breach of MS. NING’s representations,
warranties and agreements contained herein.


  F.   
Accredited Investor.  MS. NING is an accredited investor as that term is defined
in Rule 501(a) of Regulation D promulgated under the Act.

 
  G.   
Beneficial Owner.  MS. NING is purchasing stock for its own account or for the
account of beneficiaries for whom MS. NING has full investment discretion with
respect to stock and whom MS. NING has full authority to bind, so that each such
beneficiary is bound hereby as if such beneficiary were a direct signatory
hereunder, and all representations, warranties and agreements herein were made
directly by such beneficiary.



  H.   
Directed Selling Efforts.  MS. NING will not engage in any activity for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for any of the Shares sold
hereunder.  To the best of its knowledge, neither MS. NING nor any person acting
for MS. NING has conducted any “directed selling efforts” as that term is
defined in Rule 902 of Regulation S.



  I.   
Independent Investigation; Access.  MS. NING, in electing to purchase the Shares
herein, has relied solely upon independent investigation made by him and his
representatives.  MS. NING has been given no oral or written representation or
warranty from CHFR other than as set forth in this Agreement.  MS. NING and his
representatives, if any, have, prior to any sale to it, been given access and
the opportunity to examine all material books and records of CHFR, all material
contracts and documents relating to CHFR and this offering and an opportunity to
ask questions of, and to receive answers from, CHFR or any officer of CHFR
acting on its behalf concerning CHFR and the terms and conditions of this
offering. MS. NING and his advisors, if any, have been furnished with access to
all publicly available materials relating to the business, finances and
operations of CHFR and materials relating to the offer and sale of the Shares
which have been requested. MS. NING and his advisors, if any, have received
complete and satisfactory answers to any such inquiries.



  J.   
No Government Recommendation or Approval. MS. NING understands that no United
States federal or state agency, or similar agency of any other country, has
passed upon or made any recommendation or endorsement of the Shares, or this
transaction.



K.   
No Formation or Membership in “Group.”  MS. NING is not part of a “group” as
that term is defined under the Act.  MS. NING is not, and does not intend to
become, included with two or more persons acting as a partnership, syndicate, or
other group for the purpose of acquiring, holding or disposing of securities of
the Company.



L.   
Hedging Transactions.  MS. NING hereby agrees not to engage in any hedging
transactions involving the securities described herein unless in compliance with
the Act and Regulation S promulgated thereunder.



5.
Conditions Precedent to CHFR’s Closing.  All obligations of CHFR under his
Agreement, and as an inducement to CHFR to enter into this Agreement, are
subject to MS. NING’s covenants and agreements to each of the following:







A.   
Acceptance of Documents.  All instruments and documents delivered to CHFR
pursuant to this Agreement or reasonably requested by CHFR to verify the
representations and warranties of MS. NING herein, shall be satisfactory to CHFR
and its legal counsel.



B.   
Representations and Warranties.  The representations and warranties by MS. NING
set forth in this Agreement shall be true and correct at and as of the Closing
date, with the same force and effect as though made at and as of the date
hereof, except for changes permitted or contemplated by this Agreement.



C.    
No Breach or Default.  MS. NING shall have performed and complied with all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by it prior to or at the Closing.



 6.
Termination.  This Agreement may be terminated at any time prior to the date of
Closing by either party if (a) there shall be any actual or threatened action or
proceeding by or before any court or any other governmental body which shall
seek to restrain, prohibit, or invalidate the transaction contemplated by this
Agreement, and which in the judgment of such party giving notice to terminate
and based upon the advice of legal counsel makes it inadvisable to proceed with
the transaction contemplated by this Agreement, or (b) if this Agreement has not
been approved and properly executed by the parties by May 31, 2009.



7. 
Restrictive Legend.  MS. NING agrees that the Shares shall bear a restrictive
legend to the effect that transfer is prohibited except in accordance with the
provisions of Regulation S, pursuant to registration under the Act, or pursuant
to an available exemption from registration, and that hedging transactions
involving those securities may not be conducted unless in compliance with the
Act.



8.
CHFR’s Obligation to Refuse Transfer.  Pursuant to Regulation S promulgated
under the Act, CHFR hereby agrees to refuse to register any transfer of the
Shares not made in accordance with the provisions of Regulation S, pursuant to
registration under the Act, or pursuant to an available exemption from
registration.



9. 
Miscellaneous.



 A.   
Authority.  MS. NING and the officers of CHFR executing this Agreement are duly
authorized to do so, and each party has taken all action required for valid
execution.



B.   
Notices.  Any notice under this Agreement shall be deemed to have been
sufficiently given if sent by registered or certified mail, postage prepaid, or
by express mail service substantially equivalent to Federal Express, addressed
as follows




 
       To MS. NING:     Ms. Ning, Fen.

                                        11 Huang Tu Ke Zu, Dongxi Cun, Fufang
Xiang
                                        Nanfeng County, Jiangxi, P.R. China 
                                        (offshore address)
                                  
 
       To CHFR:
China Fruits Corporation

                                       Fu Xi Technology & Industry Park, Nan
Feng County
                                       Jiang Xi Province, P. R. China
                                       (86794) 326-6199


C.   
Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior or contemporaneous representations, warranties, agreements and
understandings in connection therewith. This Agreement may be amended only by a
writing executed by all parties hereto.



D.   
Severability.  If a court of competent jurisdiction determines that any clause
or provision of this Agreement is invalid, illegal or unenforceable, the other
clauses and provisions of the Agreement  shall remain in full force and effect
and the clauses and provisions which are determined to be void, illegal or
unenforceable shall be limited so that they shall remain in effect to the extent
permissible by law.



E.   
Assignment.  None of the parties hereto may assign this Agreement without the
express written consent of the other parties and any approved assignment shall
be binding on and inure to the benefit of such successor or, in the event of
death or incapacity, on assignor’s heirs, executors, administrators,
representatives, and successors.



F.   
Applicable Law. This Agreement has been negotiated and is being contracted for
in the United States, State of Delaware.  It shall be governed by and
interpreted in accordance with the laws of the United States and the State of
Delaware, regardless of any conflict-of-law provision to the contrary.



G.   
Attorney’s Fees.  If any legal action or other proceeding (including but not
limited to binding arbitration) is brought for the enforcement of or to declare
any right or obligation under this Agreement or as a result of a breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
or otherwise because of a dispute among the parties hereto, the prevailing party
will be entitled to recover actual attorney’s fees (including for appeals and
collection and including the actual cost of in-house counsel, if any) and other
expenses incurred in such action or proceeding, in addition to any other relief
to which such party may be entitled.



H.   
Counterparts and Facsimile.  This Agreement may be executed in any number of
identical counterparts (except as to signature only), each of which may be
deemed an original for all purposes.  A fax, telecopy or other reproduction of
this instrument may be executed by one or more parties hereto and such executed
copy may be delivered by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes.




 
 
IN WITNESS WHEREOF, the parties have executed this agreement below.


Ms. Ning, Fen                                                      China Fruits
Corporation


By: /s/ Ning, Fen                                                 /s/ Chen Quan
Long
Ning, Fen, Individual                                         Cheng Quan Long,
President





